Citation Nr: 9901713	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
total left knee replacement, with arthritis, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual employability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to July 1980.  

This appeal is before the Board of Veterans Appeals (Board) 
from a June 1993 determination of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that this case has been returned for further 
appellate review following its April 1997 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The probative evidence of record does not show that the 
status post left knee replacement is manifested by chronic 
residuals of severe painful motion or weakness, limitation of 
extension greater than 30 degrees, ankylosis, or nonunion of 
the tibia and fibula with loose motion.

3.  Status post left knee replacement with arthritis has not 
rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.



4.  The service-connected disabilities, when evaluated in 
association with the veterans educational attainment and 
occupational experience, are not sufficiently disabling as to 
preclude all kinds of substantially gainful employment, nor 
is he unemployable solely as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 
(1998).

2.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for status post total left 
knee replacement with arthritis, 
currently evaluated as 30 percent 
disabling.

Factual background

An April 1992 VA inpatient treatment report shows that the 
veteran underwent a left total knee replacement.  An 
August 1992 inpatient report shows that the veteran underwent 
closed manipulation of the left knee because of limited 
motion which had not been amenable to physical therapy.  On 
the operating table, flexion of the knee was improved from 80 
to 120 degrees and full extension with approximately 2 to 3 
degrees of hyperextension.  

An August 1993 VA outpatient treatment report shows 
complaints of limited range of motion of the left knee and 
occasional pain especially with uneven ground and stairs.  
Physical examination revealed range of motion from 10 to 
85 degrees.  The examiner noted tenderness at the extreme of 
flexion.

The veteran reported at a September 1993 personal hearing 
before a hearing officer at the RO that his knee manipulation 
following the total knee replacement only temporarily helped 
the limitation of motion of his left knee.  He noted that his 
current range of motion was 10 degrees of extension and 
85 degrees in terms of flexion.  He described difficulty 
negotiating uneven ground and stairs due to limitation of 
motion and pain when walking over 100 yards.  He reported 
that the knee is not nearly as strong as it once was.  He 
described symptoms of pain, discomfort, swelling, and heat 
from time to time.  

The veteran reported pain and loss of motion of his left knee 
during an October 1993 VA examination.  He stated that the 
knee begins to hurt, swell, and tighten when he walks 
100 yards or greater.  Physical examination of the left knee 
revealed a 15 degree flexion contracture and flexion of 
87 degrees to a final angle of 93 degrees.  The examiner 
noted a slight click with stressing the left knee, and found 
that the knee was stable.  The knee was warm with poor 
contours for palpation, but not inflamed and not a true 
infusion.  The circumference of the left thigh was an inch 
smaller, the knee an inch larger, and the calves equal.  The 
reflexes were 2+ at the right knee and ankle, absent at the 
left knee, and 2+ at the left ankle without a sensory or 
motor neurological pattern.  The diagnosis was old traumas of 
the left knee with traumatic residual arthritis and a total 
replacement of little over a year duration and moderate 
impairment of motion with moderate symptoms as described.  
The examiner opined that the knee had probably reached its 
maximum level of improvement although the veteran continued 
to be followed in the orthopedic clinic.  

The October 1993 x-ray report shows that the left knee 
prosthesis appeared well-seated.

A May 1995 VA outpatient treatment report shows that the left 
knee was examined with respect to a fall where the veteran 
landed directly on the left foot.  The examiner noted minimal 
pain and found an occasional click below and medial to the 
patella.  

A May 1995 VA inpatient treatment report shows that 
examination of the left knee revealed good range of motion 
and complaints of tenderness of the left lower extremity.  
Neurological examination was essentially unremarkable.  

During a June 1997 VA neurologic examination the veteran 
reported  that sitting for a prolonged period of time will 
cause the left foot and leg to fall asleep and the feeling 
will return after shifting his body.  On physical examination 
of the knee the examiner noted normal bilateral straight leg 
raising.  Motor examination of the lower extremities revealed 
no significant atrophy, fasciculation, or abnormal movements.  
The examiner also found normal muscle tone and strength in 
all muscles.  Sensory examination was likewise normal 
throughout the lower extremities with the exception of 
sensory loss in the area of the left knee surgical incisions 
which were noted to be well healed.  The examiner's 
impression was symptoms of neurovascular compression causing 
paresthesia in the left foot and calf, which he noted may 
well relate to repetitive knee surgery on the left side and 
also possibly to certain postures assumed due to back pain.  
The examiner opined that there was, however, no lasting 
neurological deficit present at this time except for the tiny 
sensory loss in the vicinity of the left knee.  

During a July 1997 VA orthopedic examination, the veteran 
reported that he was told he would be unable to perform the 
duties of a police officer following his 1992 total knee 
arthroplasty.  He reported pain of the left knee with weather 
changes, and pain and fatigue when walking distances greater 
than 200 yards.  Physical examination of the left knee 
disclosed the veterans gait was normal.  There was a long 
midline and long medial scar.  Examination revealed full 
extension and 110 degrees of flexion out of 140 degrees for 
normal flexion.  He had no swelling or effusion in the knee.  
He had a tiny click occasionally on flexion and extension of 
the knee, noted by the examiner to be of no clinical 
significance.  

The veteran reported no pain on motion of the knee.  Testing 
disclosed the ligaments were stable and anterior and 
posterior drawer testing was negative.  Deep tendon reflexes 
were active and equal in the knees and ankles, bilaterally.  
He could squat and arise without assistance.  The examiner 
could not detect motor weakness or sensory deficit in the 
lower extremities.  Anterior-posterior and lateral views of 
the left knee revealed no evidence of loosening in x-ray 
films.  The examiner noted that the total knee arthroplasty 
would prevent the veteran from performing the duties of a 
police officer because he could not expect to run, jump, or 
engage in close quarter combat when required.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The inquiry into disability 
evaluations centers on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  38 C.F.R. § 4.10.  In considering the 
residuals of injury, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  

The functional loss may be due to pain which is supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Veterans Appeals (Court) has held 
that functional loss, supported by adequate pathology and 
evidence by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.1-, 4.40, 
4.45.

Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 
100 percent rating.  The schedule of ratings provides a 
60 percent evaluation with respect to chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to diagnostic codes 5256, 5261, or 5262, 
with a minimum evaluation of 30 percent being assigned.  
38 C.F.R. § 4.71, Diagnostic Code 5055.

Ankylosis (bony fixation) of the knee, in an extremely 
unfavorable position, in flexion at an angle of 45 degrees or 
more, warrants a 60 percent rating.  The schedule of ratings 
provides a 50 percent evaluation with respect to flexion 
between 20 and 45 degrees.  When flexion is between 10 and 
20 degrees, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71, Diagnostic Code 5256.  

When limitation of extension is limited to 45 degrees, a 
50 percent rating is warranted.  With extension limited to 
30 degrees, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5261.  A 40 percent evaluation is 
also warranted for nonunion of the tibia and fibula requiring 
a brace.  38 C.F.R. § 4.71, Diagnostic Code 5262.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25. (1998).

However, the evaluation of the same disability or the 
same manifestations under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the matter.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

Following a review of the evidence of record, the Board finds 
that that an increased evaluation for the veteran's status 
post total left knee replacement is not warranted.  The 
schedule of ratings indicates that the next higher schedular 
evaluation of 60 percent requires chronic residuals 
consisting of severe painful motion or weakness.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  In the instant case, the 
probative evidence of record does not establish that the left 
knee disability is manifested by such chronic residuals.  The 
VA examiner in October 1993 characterized the impairment of 
motion and the left knee symptomatology as moderate.  The 
July 1997 VA orthopedic examination report shows that the 
veteran reported no pain on motion of the knee.  The examiner 
could not detect motor weakness and found that the veteran 
could squat and arise without assistance.  

Similarly, the June 1997 VA neurologic examination report 
shows normal muscle tone and strength of the left lower 
extremity.  The examiner did note paresthesia of the left 
foot and calf.  He also opined that there was no lasting 
neurological deficit present with the exception of the 
sensory loss in the area of the left knee.  The Board finds 
that these clinical findings do not establish chronic 
residuals of the knee replacement as contemplated by the 
schedule of ratings for the next higher schedular evaluation 
of 60 percent.  

The schedule of ratings also directs that knee replacement 
with intermediate degrees of residual weakness, pain or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, 5262.  

In order to receive an evaluation greater than 30 percent 
under Diagnostic Code 5262, the schedular criteria require 
that impairment of tibia and fibula be manifested by nonunion 
with loose motion requiring a brace.  38 C.F.R. § 4.71a.  The 
medical evidence of record does not show that the left knee 
replacement is manifested by nonunion of either the tibia or 
fibula or that the knee is manifested by loose motion thus 
requiring a brace.  Rather, the x-ray reports dated in 
October 1993 and August 1994 show that the left knee 
prosthesis appeared well-fitted.  The July 1997 VA 
examination report shows that testing of the ligaments of the 
knee were stable and anterior and posterior drawer testing 
was negative.  These findings do not show nonunion of either 
the tibia or fibula with loose motion requiring the use of a 
brace.  

A 40 percent evaluation is warranted for extension of the 
knee which is limited to 30 degrees.  The probative medical 
evidence does not show that extension is limited to this 
level.  The October 1993 VA examination report shows a 
flexion contracture of 15 degrees and an August 1993 VA 
outpatient report shows that range of motion of the knee was 
from 10 to 85 degrees.  The July 1997 VA examiner found full 
extension of the knee.  Accordingly, an increased evaluation 
on the basis of limitation of extension is not warranted in 
absence of a limitation to 30 degrees.  

Evaluations greater than 30 percent are warranted for 
ankylosis of the knee in flexion between 20 and 45 degrees or 
extremely unfavorable ankylosis where flexion is at an angle 
of 45 degrees or more.  The probative medical evidence does 
not show that the knee is manifested by ankylosis.  For 
example, the July 1997 VA examiner found full extension and 
flexion of 110 degrees.  The examiner did note a "click" on 
range of motion testing, however, noted that it was not of 
any clinical significance.  

The Board has considered the provisions regarding functional 
loss due to pain and concludes that an increased evaluation 
is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  




The probative medical evidence does not show pain during 
examination, which would warrant an increased evaluation.  
Pursuant to section 4.40, functional loss of the 
musculoskeletal system may be due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  

In the case at hand, the veteran has limitation of motion of 
the left knee as noted above.  The July 1997 VA examiner 
found no pain on motion of the left knee and noted that the 
veteran could squat and arise without assistance.  The 
veteran reported pain and fatigue when walking distances 
greater than 200 yards.  The veteran's statements suggest 
that pain limits function over a period of time such as 
walking distances greater than 200 yards.  The Board 
nonetheless finds that a higher evaluation based on greater 
limitation of motion due to pain on use is not warranted 
given the clinical evidence of record.  

Pursuant to section 4.45, the factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  The July 1997 orthopedic 
report does not show swelling or effusion of the knee and the 
neurological examination revealed normal motion without 
significant atrophy or loss of muscle strength.  The 
probative medical evidence does not show weakened movement or 
excess fatigability to warrant an increased evaluation.  
Although the veteran's pain symptomatology upon walking 
distances greater than 200 yards suggests fatigability of the 
veteran's knee, it does not show excess fatigability. 

As the Board noted earlier, the Court has held that a 
separate, additional rating may be assigned if, as in the 
case at hand, the veterans left knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).




The most recent examination conducted by VA in July 1997 
disclosed healed, residual scarring.  There is no indication 
in the evidence of record that the scar is repeatedly 
ulcerated, poorly nourished, tender and painful, or results 
in limited function of the knee.  As such, a separate 
compensable disability evaluation for the scar is not 
warranted.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), regarding the assignment of extraschedular 
evaluations.  The Board finds that the veteran's left knee 
disability is not shown to be exceptional or unusual, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  Id.  The record does not reflect hospitalizations 
due to the veterans left knee disability.  The record does 
reflect that the veteran has been admitted on several 
occasions, however, those admissions show that they are 
related to nonservice-connected disorders.  

The medical evidence clearly establishes that the veteran's 
left knee disability interferes with the veteran's ability to 
perform the physical acts required of a police officer.  The 
July 1997 VA examiner noted that the knee replacement 
precluded him from working in this area and a May 1995 
inpatient report notes that the veteran is significantly 
unemployable due to the left knee disability.  
Notwithstanding this evidence, notations in the VA medical 
records also reflect that the veteran continued performing 
volunteer and auxiliary work.  

The veteran reported in a July 1998 statement that he has not 
regularly worked since the knee surgery and no longer 
performs volunteer work at the sheriff's station due to a 
cervical spine disability.  This evidence suggests that the 
veteran is able to perform some tasks in the area of law 
enforcement and subsequently had to discontinue his volunteer 
work due to a nonservice-connected cervical spine disability.  



Schedular evaluations are based upon average impairment to 
earning capacity and are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 3.321(a), 4.1; cf. Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
evaluation in itself is a recognition of impairment of 
industrial capabilities).  Notwithstanding the evidence that 
shows interference with the veteran's chosen profession due 
to his left knee disability, the Board finds that the case 
does not present such an unusual disability picture as to 
render impractical the application of the regular schedular 
standards.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for a schedular evaluation greater than 30 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5055.


II.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Factual background

An employment information form signed in February 1993 by the 
city clerk shows that the veteran resigned from his position 
as a police officer due to surgery and physical inability to 
continue duties after surgery.  

The record contains an exit interview form dated in 
October 1993 showing that the veteran sought voluntary 
termination due to health reasons.  The explanation shows 
that the reason for termination was that the job required 
prolonged standing which caused increased pain and stiffness 
of the left knee.  

The vocational rehabilitation file shows that the veteran had 
begun training for an associate degree in the area of 
computer science.  A February 1994 memorandum shows that he 
withdrew in September 1992 and April 1993 due to medical 
problems on both occasions.  He reported the he could not 
return to work even in a sedentary field of work.  

A report of grades shows that the veteran received an A in a 
computer class and withdrew from two classes.  A May 1993 
report of contact with the veteran shows that he withdrew 
from his classes due to medical problems specified as severe 
headaches.  

A June 1992 report of a counseling psychologist shows that 
the veteran has years of exposure to computer operations 
during active service, although training, knowledge and 
skills had become obsolete.  The psychologist noted that 
testing revealed intellectual functioning in the bright 
normal to superior range and that the veteran should be a 
good candidate for college level training in computer 
science.  

The veteran indicated in his June 1992 counseling report that 
he had completed the twelfth grade and that he had training 
as a basic emergency medical technician, a law enforcement 
officer, a computer and data processor, and a photographer.  

The veteran reported at his September 1993 personal hearing 
that following the left knee replacement surgery, he was 
unable to return to his employment as a police officer.  He 
reported that his primary area of training was law 
enforcement and noted that he was also a registered emergency 
medicine technician.  He described his experience in the 
vocational rehabilitation program where he studied computer 
science.  He reported that he could not make the grades in 
his required subjects due to anxiety and stress.  He reported 
that he cannot work at a job where he would have to stand on 
his feet or perform a lot of standing or walking.  He noted 
that he had not been able to find a job due to these 
limitations because of educational requirements or 
experience.  

A January 1994 award letter from the SSA shows that the 
veteran was entitled to monthly disability benefits beginning 
in October 1992.  

The veteran was admitted in May 1995 to a VA medical facility 
for depression.  The report shows diagnoses of major 
recurrent depression and chronic pain syndrome.  The report 
also indicates that he had not worked since the 1992 knee 
operation, but performed auxiliary work as a policeman.  The 
examiner noted in the report that, "[t]he patient is 
significantly unemployable secondary to his service [-] 
connected knee and back injury."  A June 1995 VA outpatient 
report contains a notation that the veteran performed 
volunteer work and an August 1995 report indicates that the 
veteran led a busy life.  A February 1996 report makes 
reference to the veteran working regularly.  

The July 1997 VA examiner found that the knee replacement 
precluded the veteran from working as a police officer.

A May 1998 SSA informational report shows that the SSA award 
was allowed not for one ailment that was disabling, but 
rather a variety of ailments which in combination were found 
to be disabling.  The veteran indicated in his October 1993 
SSA disability report that all the jobs that he had 
experience or training require him to stand or walk more.

In a July 1998 statement, the veteran reported that he no 
longer was performing volunteer work as of July 1996 due to 
surgery for a ruptured disc of the neck.  He also reported 
that he had not worked in a regular capacity since his knee 
replacement surgery in April 1992.  He further stated that he 
attempted vocational rehabilitation through VA, but could not 
pass the required courses. 

Analysis 

Initially, the Board notes that the veterans claim for a 
total rating for compensation purposes based on individual 
unemployability is well grounded within the meaning of the 
statutes and judicial construction.  38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

The Board notes that service connection is currently in 
effect for a left knee replacement currently evaluated as 
30 percent disabling in accordance with this decision.  The 
record also reflects that service connection is currently in 
effect for a lumbosacral spine disability, currently 
evaluated as 10 percent disability; Os calcis of the right 
heal currently evaluated as 10 percent disabling.  The 
veteran is also service-connected for benign hypertrophy of 
the prostate and bilateral sensorineural hearing loss, both 
of which are evaluated as 0 percent disabling.  The combined 
schedular evaluation is 50 percent.  The veteran contends 
that the left knee disability renders him unemployable, 
therefore warranting a total disability rating for 
compensation purposes. 

To warrant a total rating based on individual 
unemployability, the veterans service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The veterans service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id. 

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16 (b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  Id.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id. 

The regulations also provide that a veteran may be considered 
as unemployable upon termination of employment which was 
provided on account of disability, when it is satisfactorily 
shown that he or she is unable to secure further employment.  
38 C.F.R. § 4.18(b).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.  

Because the veteran has not met the threshold criteria for a 
total disability rating for compensation purposes on the 
basis of individual unemployability pursuant to paragraph 
(a), the veteran's case turns on whether referral to the VA 
Compensation and Pension Service for extraschedular 
consideration of his case as directed in paragraph (b) is 
warranted.  38 C.F.R. § 4.16.  The Board finds that referral 
of the case to the Director of the Compensation and Pension 
Service for extraschedular consideration of the veteran's 
case is not warranted.  



On review of the pertinent evidence of record, the Board does 
not find that the veteran's service-connected disabilities, 
in and of themselves, are of sufficient severity as to 
preclude his engaging in all forms of substantially gainful 
employment.  

The VA examiner in July 1997 concluded that the veteran's 
left knee disability would preclude him from employment as a 
police officer.  The May 1995 inpatient report also shows 
that the veteran is significantly unemployable due to his 
service-connected knee and back disabilities.  Although these 
findings point to the fact that the veteran is unable to work 
as a police officer and occupations which would require 
extended standing, running and jumping, it does not establish 
that he is precluded from engaging in all forms of 
substantially gainful employment.  

Moreover, the probative medical evidence shows that the 
veteran has been treated for several nonservice-connected 
disorders such as hypertension, gastrointestinal reflux 
disease, migraines, right shoulder impingement syndrome, 
renal/ureter stones, and major depression.  These disorders 
are not service-connected, and therefore, are not considered 
for purposes of determining whether the veteran is 
unemployable as a result of his service-connected 
disabilities.  

The probative evidence of record shows that the veteran 
continued to perform volunteer work following his knee 
surgery at the sheriff's station.  This evidence suggests 
that he has the ability to perform those law enforcement 
tasks which do not require the physical acts of standing, 
running, and jumping.  The veteran reported that he has 
subsequently not performed any volunteer work following 
treatment for a cervical spine disorder; in other words, a 
nonservice-connected disability.  The Board notes that its 
inquiry in the instant case is limited to the impact of his 
service-connected disabilities on the ability to work.  

The evidence of record shows that the veteran has a twelfth 
grade education and inservice experience in the area of 
computer operations.  The veteran's vocational rehabilitation 
file shows that he received an "A" in his computer course.  

The vocational rehabilitation file further indicates that the 
veteran withdrew from vocational training due to medical 
problems specified as headaches.  

The June 1992 report of the counseling psychologist shows 
that the veteran functions intellectually in the bright 
normal to superior range and was considered a good candidate 
for college level training.  The vocational rehabilitation 
records do not show that the veteran was unable to pursue his 
career objective due to his service-connected disabilities.  

The record also contains SSA records which show the veteran 
is in receipt of disability benefits from that agency.  These 
records, however, do not show that the veteran is 
unemployable solely due to his service-connected 
disabilities.  

The Board finds that referral of the veteran's claim for a 
total disability rating based on individual unemployability 
to the Director of the Compensation Service is not warranted.  
38 C.F.R. § 4.14(b).  

Based on the evidence of record and the foregoing reasons and 
bases, the Board finds that the preponderance of the evidence 
is against his claim for a total disability rating for 
compensation purposes on the basis of unemployability of the 
veteran.  The evidence does not establish that service-
connected disabilities prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his educational and occupational background, or place him in 
a different position from others with the same combined 
disability rating.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18.  


ORDER

Entitlement to an increased evaluation for status post total 
left knee replacement, with arthritis is denied. 

A total disability rating for compensation purposes on the 
basis of individual unemployability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
